PER CURIAM.
On June 23, 1993, movant’s jury trial on a charge of possession of heroin began. Apparently before the jury was finally selected, movant indicated his desire to plead guilty. Pursuant to Rule 24.02, the trial court informed movant of his rights and determined that the plea was voluntary.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).